Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 1 of 10   PageID #: 1



YEE & KAWASHIMA, LLLP

JARED N. KAWASHIMA            6289
CHRISTIN D. W. KAWADA 10038
1000 Bishop Street, Suite 908
Honolulu, Hawaii 96813
Telephone: (808) 524-4501
Facsimile: (888) 524-0407
E-mail: jared@yklawhawaii.com
E-mail: christin@yklawhawaii.com

Attorney for Plaintiffs
HAWAII MASONS AND PLASTERERS TRUST FUNDS

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

HAWAII MASONS’ PENSION                )   CIVIL NO. ____________________
FUND; HAWAII MASONS’ AND              )
PLASTERERS’ ANNUITY FUND;             )
HAWAII MASONS VACATION                )   COMPLAINT; SUMMONS
AND HOLIDAY FUND; HAWAII              )
MASONS TRAINING FUND;                 )
HAWAII MASONS HEALTH AND              )
WELFARE FUND;                         )
                                      )
            Plaintiffs,               )
                                      )
      vs.                             )
                                      )
PACIFIC RIM TILE AND STONE            )
LLC, a Hawaii limited liability       )
company; JOHN DOES 1-10; JANE         )
DOES 1-10; DOE CORPORATIONS           )
1-10; DOE PARTNERSHIPS 1-10;          )
DOE TRUSTS 1-10,                      )
                                      )
            Defendants.               )
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 2 of 10          PageID #: 2




                                   COMPLAINT

      COME NOW Plaintiffs above named by and through their attorneys Yee &

Kawashima, LLLP, and for Complaint against Defendants above named, allege

and aver as follows:

      1.     Plaintiffs are the Trustees of the Masons and Plasterers Trust Funds,

which include the Health and Welfare, Training, Annuity, Pension, and Vacation

and Holiday Funds (hereinafter collectively referred to as “Trust Funds”).

Plaintiffs are fiduciaries with respect to the Trust Funds within the meaning of

section 3(21)(A) of Employee Retirement Security Act of 1974 (“ERISA”), 29

U.S.C. § 1002(21)(A).

      2.     Specifically, the Pension and Annuity funds are pension plans as

defined in section 3(2) of ERISA, 29 U.S.C. § 1002(2), and the Health and

Welfare, Training, and Vacation & Holiday funds are employee welfare benefit

plans as defined in section 3(1) of ERISA, 29 U.S.C. § 1002(1). The Trust Funds

are multiemployer plans as defined in section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A).

      3.     The Trust Funds are jointly trusteed labor-management trust funds

created and maintained pursuant to section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5).



                                          2
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 3 of 10         PageID #: 3



      4.    This action arises under the Labor-Management Relations Act, 1947,

as amended, the Employee Retirement Income Security Act of 1974, and the

Multiemployer Pension Plan Amendments Act of 1980, as hereinafter more fully

appears. Jurisdiction is founded on questions arising thereunder and more

specifically under 29 U.S.C. §§ 1145 and 1132(a) and (f). Jurisdiction is proper

pursuant to section 502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1), and pursuant to

section 301(a) of the LMRA, 29 U.S.C. § 185(a). Venue is proper pursuant to

section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and section 301(a) of the

LMRA, 29 U.S.C. § 185(a).

      5.    At all times relevant herein, each of the above-named Trust Funds

was, and now is, an employee benefit plan organized and existing under the laws

of the United States and whose principal offices are in the City and County of

Honolulu, State of Hawaii. At all times herein mentioned, each of the above-

named Trust Funds was, and now is, an express trust created by a written trust

agreement subject to and pursuant to the Labor-Management Relations Act and a

multiple employer benefit plan within the meaning of Sections 3 and 4 of the

Employee Retirement Income Security Act (29 U.S.C. §§ 1002 and 1003).

      6.    At all times relevant herein, Defendant PACIFIC RIM TILE AND

STONE LLC (“PACIFIC RIM TILE AND STONE”) was a Hawaii limited

liability company doing business in the State of Hawaii. At all material times


                                         3
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 4 of 10                PageID #: 4



PACIFIC RIM TILE AND STONE was an employer within the meaning of

section 3(5) of ERISA, 29 U.S.C. § 1002(5), and within the meaning of section

501(3) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 142(3),

and was engaged in an industry affecting commerce within the meaning of section

3(11) and (12) of ERISA, 29 U.S.C. § 1002(11) and (12), and within the meaning

of section 501(1) of the LMRA, 29 U.S.C. § 142(1).

      7.     Defendants John Does 1-10, Jane Does 1-10, Doe Partnerships 1-10,

Doe Corporations 1-10, Doe Governmental Agencies 1-10, and Doe Trusts 1-10

are sued herein under fictitious names for the reason that their true names and

identities are presently unknown to Trust Funds except that they are connected in

some manner with the named Defendants and/or were the agents, servants,

employees, employers, representative, co-venturers, associates of the named

Defendants and/or were in some manner presently unknown to the Trust Funds

engaged in the activities alleged herein and/or were in some manner responsible

for the injuries or damages to the Trust Funds. Trust Funds have made a diligent

effort to ascertain the true names, identities, capacities, activities and/or

responsibilities of said unidentified Defendants but have been unable to do so to

date. Trust Funds have made a diligent and good-faith effort to ascertain the full

name, identity, and interest in this action of Defendants John Does 1-10, Jane Does

1-10, Doe Partnerships 1-10, Doe Corporations 1-10, Doe Governmental Agencies


                                            4
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 5 of 10           PageID #: 5



1-10, and Doe Trusts 1-10 including, but not limited to, investigative efforts to

locate witnesses and other persons who may have knowledge of, or contributed to

causing the injuries or damages to the Trust Funds, and to identify their roles with

respect to same.

      8.     PACIFIC RIM TILE AND STONE agreed to abide by all terms and

conditions of the “Master Agreement Covering the Ceramic Tile, Marble, and

Terrazzo Trades in the State of Hawaii” (the “Bargaining Agreement”) and the

Declaration of Trust Agreement for each respective Trust Fund. Said Bargaining

Agreement and the Declaration of Trust Agreement for each respective Trust Fund

is incorporated herein by this reference.

      9.     Trust Funds are third party beneficiaries of the Bargaining Agreement.

   COUNT I (PACIFIC RIM TILE AND STONE – Contributions and Damages)

      10.    PACIFIC RIM TILE AND STONE agreed to be bound by all the

terms of the Bargaining Agreement and various trust agreements and is specifically

required to do the following:

                     (a) To submit for each month a report stating the
      names, social security numbers, and number of hours worked in such
      month by each and every person on whose behalf contributions are
      required to be made by PACIFIC RIM TILE AND STONE to
      Plaintiffs, or if no such persons are employed, to submit a report so
      stating;

                   (b) To accompany the above reports with payment of
      contributions based upon an hourly rate as stated in the applicable
      collective bargaining agreement or agreements;
                                            5
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 6 of 10          PageID #: 6




                   (c) To make all of its payroll books and records
      available to Plaintiffs for the purpose of auditing them to verify the
      accuracy of PACIFIC RIM TILE AND STONE’s past reporting upon
      request made by Plaintiffs;

                   (d) To pay interest on any unpaid contributions at the
      rate of twelve percent per annum, computed from the first day of
      following month for which contributions are owed;

                   (e) To compensate Plaintiffs for the additional
      administrative costs and burdens imposed by delinquency or untimely
      payment of contributions by way of the payment of liquidated
      damages in an amount equal to the greater of (1) interest on the
      unpaid contributions or (2) 10% of any and all contributions which are
      not received by Plaintiffs for a particular month prior to the 30th day
      of the succeeding month;

                   (f)    To pay any and all costs incurred by Plaintiffs in
      auditing PACIFIC RIM TILE AND STONE’s payroll records should
      it be determined that PACIFIC RIM TILE AND STONE was
      delinquent in the reporting or submission of all contributions required
      to be made by it to Plaintiffs;

                   (g) To pay Plaintiffs’ reasonable attorneys’ fees and
      costs necessarily incurred in the prosecution of any action to require
      PACIFIC RIM TILE AND STONE to submit its payroll books and
      records for audit or to recover delinquent contributions.

      11.   By agreeing to abide by such Bargaining Agreement, PACIFIC RIM

TILE AND STONE promised to pay to the Trust Funds certain amounts for

employee benefits, for work and labor performed by PACIFIC RIM TILE AND

STONE covered employees, which amounts would be paid to the Trust Funds on

or before the due dates as specified in said Bargaining Agreement.



                                         6
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 7 of 10            PageID #: 7



      12.    By agreeing to abide by such Bargaining Agreement, PACIFIC RIM

TILE AND STONE promised to pay to the Trust Funds interest on the unpaid

contributions at the rate of twelve percent (12%) per annum or the rate prescribed

under Section 6621 of the Internal Revenue Code of 1954, whichever is greater,

computed from the first day following the month for which Trust Fund

contributions are owed.

      13.    By said Bargaining Agreement, PACIFIC RIM TILE AND STONE

agreed to be subject to and bound by all terms and conditions of the various trust

agreements, and further promised that in the event any monthly contributions were

not paid when due, PACIFIC RIM TILE AND STONE would pay to each trust

fund liquidated damages in an amount equal to the greater of (a) interest accrued

on the unpaid contributions at the rate of twelve percent per annum or (b) ten

percent (10%) of such delinquent and unpaid contributions due to each respective

fund or twenty dollars ($20.00), whichever is greater, for each and every

delinquent monthly contribution as provided by said Agreement, as amended, for

each delinquency as and for liquidated damages and not as a penalty.

      14.    PACIFIC RIM TILE AND STONE has failed to pay contributions

due and owing.

      15.    PACIFIC RIM TILE AND STONE failed to pay interest due and

owing.


                                         7
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 8 of 10          PageID #: 8



      16.    PACIFIC RIM TILE AND STONE failed to pay liquidated damages

due and owing.

      17.    PACIFIC RIM TILE AND STONE’s obligations to Trust Funds,

pursuant to said Bargaining Agreement, to make contributions, are continuing

obligations and PACIFIC RIM TILE AND STONE may accrue and owe additional

amounts plus liquidated damages and/or interest up to the time of trial or proof.

      18.    At all times herein mentioned it was, and now is, impracticable and

extremely difficult to fix the amount of actual damages to Trust Funds as a result

of the non-payment of said contributions. The amounts agreed upon herein, as

hereinbefore alleged, as and for liquidated damages, represented and now represent

a reasonable endeavor to ascertain and compensate for the damages caused the

Trust Funds by the non-payment of said contributions.

      19.    By said Bargaining Agreement, PACIFIC RIM TILE AND STONE

further promised that if it became necessary for Trust Funds to take legal action to

enforce payment of contributions and/or liquidated damages from PACIFIC RIM

TILE AND STONE, PACIFIC RIM TILE AND STONE would pay all court and

collection costs and reasonable attorney’s fees.

      20.    Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, as

amended by the Multiemployer Pension Plan Amendments Act ("MPPAA")




                                          8
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 9 of 10           PageID #: 9



govern the enforcement of employer contributions to employee pension and

welfare trust funds. ERISA Section 515 (29 U.S.C. § 1145) provides:

            Every employer who is obligated to make contributions
            to a multiemployer plan under the terms of the plan or
            under the terms of a collectively bargained agreement
            shall, to the extent not inconsistent with law, make such
            contributions in accordance with the terms and conditions
            of such plan or such agreement.

      21.   Section 515 is reinforced by the remedial provisions of ERISA section

502(g):

            (2) In any action under this subchapter by a fiduciary for
            or on behalf of a plan to enforce section 1145 of this title
            in which a judgment in favor of the plan is awarded, the
            court shall award the plan —
               (A) the unpaid contributions,
               (B) interest on the unpaid contributions,
               (C) an amount equal to the greater of

                   (i)    interest on the unpaid contributions, or

                   (ii)   liquidated damages provided for under the
                           plan in an amount not in excess of 20
                           percent (or such higher percentage as may
                           be permitted under Federal or State law) of
                           the amount determined by the court under
                           subparagraph (A),

               (D) reasonable attorney's fees and costs of the action,
               to be paid by the defendant, and

               (E) such other legal or equitable relief as the court
               deems appropriate.

               For purposes of this paragraph, interest on unpaid
               contributions shall be determined by using the rate
                                          9
Case 1:19-cv-00074-SOM-RT Document 1 Filed 02/12/19 Page 10 of 10          PageID #: 10



                  provided under the plan, or, if none, the rate
                  prescribed under section 6621 of Title 26.

         22.   PACIFIC RIM TILE AND STONE’S failure to transmit payments for

 contributions and liquidated damages in a timely fashion to Trust Funds for hours

 worked by its employees caused damage to Trust Funds in an amount to be proven

 at trial.

         WHEREFORE, Trust Funds pray as follows:

         (1)   For judgment against PACIFIC RIM TILE AND STONE for

 outstanding trust fund contributions, interest, and liquidated damages, in an amount

 to be proven at trial, together with additional damages as may be shown at trial,

 accrued interest through the date of judgment, attorneys fees and costs; and

         (2)   Such other relief as the Court deems just and equitable.

         DATED: Honolulu, Hawaii, February 12, 2019.



                                         /s/ Christin D. W. Kawada
                                         JARED N. KAWASHIMA
                                         CHRISTIN D. W. KAWADA
                                         Attorneys for Plaintiffs




                                           10
